

Exhibit 10.1


HIBBETT SPORTS, INC.
NON-EMPLOYEE DIRECTOR NON-QUALIFIED OPTION AGREEMENT
(FULL VESTING)


NOTE: This document incorporates the accompanying Grant Letter, and together
they constitute a single Agreement which governs the terms and conditions of
your Option in accordance with the Company’s Amended 2006 Non-Employee Director
Equity Plan.


THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Hibbett Sports,
Inc. (“Company”).


A.           The Company maintains the Amended 2006 Non-Employee Director Equity
Plan (“NEDEP” or “Plan”).


B.           The Participant is entitled to receive an Option Award under the
Plan.


C.           Key terms and important conditions of the Award are set forth in
the cover letter (“Grant Letter”) which was delivered to the Participant at the
same time as this document. This Agreement contains general provisions relating
to the Award.


IT IS AGREED, by and between the Company and the Participant, as follows:
 
1.           Term of Award. The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:
 
(a)           The “Participant” is the individual named in the Grant Letter.
(b)           The “Grant Date” is the date of the Grant Letter.
(c)           The “Covered Shares” is that number of shares of the Company’s
Stock specified in the Grant Letter.
(d)           The “Exercise Price” is the price per common share set forth in
the Grant Letter.


Other terms used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.


2.           Award and Exercise Price. This Agreement specifies the terms of the
option (the “Option”) granted to the Participant to purchase the number of
Covered Shares at the Exercise Price per share. The Option is not an “incentive
stock option” as that term is used in Code section 422.


3.           Date of Exercise. Subject to the limitations of this Agreement, the
Option shall be exercisable according to the schedule set forth on the Grant
Letter.


4.           Expiration. The Option shall not be exercisable after the Company’s
close of business on the last business day prior to the Expiration Date. The
“Expiration Date” shall be tenth (10th anniversary of the Grant Date.


5.           Method of Option Exercise.


(a)           Subject to the terms of this Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice with the Chief
Financial Officer (or such other party as the Company may designate) of the
Company at its corporate headquarters prior to the Company’s close of business
on the last business day that occurs prior to the Expiration Date. Such notice
shall specify the number of Covered Shares which the Participant elects to
purchase, and shall be accompanied by payment of the Exercise Price for such
shares of Stock indicated by the Participant’s election.

 
 

--------------------------------------------------------------------------------

 

(b)           Payment shall be by cash or by check payable to the Company.
Except as otherwise provided by the Board before the Option is exercised; (i)
all or a portion of the Exercise Price may be paid by the Participant by
delivery of shares of Stock that have been owned by the Participant for at least
six (6) months and are otherwise acceptable to the Board having an aggregate
Fair Market Value (valued as of the date of exercise) that is equal to the
amount of cash that would otherwise be required; and (ii) the Participant may
pay the Exercise Price by authorizing a third party to sell shares of Stock (or
a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise.


(c)           The Option shall not be exercisable if and to the extent the
Company determines that such exercise would violate applicable state or Federal
securities laws or the rules and regulations of any securities exchange on which
the Stock is traded. If the Company makes such a determination, it shall use all
reasonable efforts to obtain compliance with such laws, rules and regulations.
In making any determination hereunder, the Company may rely on the opinion of
counsel for the Company.


6.           Withholding. All deliveries and distributions under this Agreement
are subject to withholding of all applicable taxes. The Company is entitled to
(a) withhold and deduct from future fees of the Participant (or from other
amounts due to Participant) or make other arrangements for the collection of all
legally required amounts necessary to satisfy such withholding or (b) require
the Participant promptly to remit such amounts to the Company. Subject to such
rules and limitations as may be established by the Board from time to time, the
withholding obligations described in this Section 6 may be satisfied through the
surrender of shares of Stock which the Participant already owns, or to which the
Participant is otherwise entitled under the Plan, including shares of Stock to
be settled under this Agreement.


7.           Transferability. The Option is not transferable and, during the
Participant’s life, may be exercised only by the Participant. Transfers at death
are governed by paragraph 9(c) below.


8.           Definitions.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.


9.           Binding Effect; Heirs and Successors.


(a)           The terms and conditions of this Agreement shall be effective upon
delivery to the Participant, with or without execution by the Participant.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.


(c)           If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Board in such form and at such time as the Board shall require. If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 
 

--------------------------------------------------------------------------------

 

10.           Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Board, and the Board
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of the Agreement by the Board and any decision made
by it with respect to the Agreement is final and binding on all persons. Such
powers or decision-making may be delegated, to the extent permitted by the Plan,
to one or more of Board members or any other person or persons selected by the
Board.


11.           Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall wholly incorporate and be subject to
the terms of the Plan, a copy of which may be obtained from the Chief Financial
Officer of the Company (or such other party as the Company may designate); and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Board from time to time pursuant to the Plan.


12.           No Implied Rights.


(a)           The Option will not confer on the Participant any right with
respect to continuance of any service with the Company or any Subsidiary, not
will it interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s service at
any time.


(b)           The Participant shall not have any rights of a shareholder with
respect to the shares subject to the Option, until a stock certificate has been
duly issued following exercise of the Option as provided herein.


14.           Notices. Any written notices provided for in this Agreement or
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


15.           Fractional Shares. In lieu of issuing a fraction of a share upon
any exercise of the Option, resulting from an adjustment of the Option pursuant
to Section 4.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.


16.           Amendment. This Agreement may be amended by written agreement of
the Participant and the Company, without the consent of any other person.


17.           Governing Law; Jurisdiction. This Agreement shall be governed by
the law of the State of Alabama without giving effect to the choice-of-law
provisions thereof. The Circuit Court of the City of Birmingham and the United
States District Court, Northern District of Alabama, Birmingham Division shall
be the exclusive courts of jurisdiction and venue for any litigation, special
proceeding or other proceeding as between the parties that may be brought, or
arise out of, in connection with, or by reason of this Agreement. The parties
hereby consent to the jurisdiction of such courts.














END OF EXHIBIT 10.1
